COURT OF APPEALS
                       SECOND DISTRICT OF TEXAS
                                  FORT WORTH

                             NO. 02-14-00298-CV


THE ESTATE OF VERTIS J.
HARRIS, DECEASED




                                    ------------

           FROM PROBATE COURT NO. 1 OF TARRANT COUNTY
                  TRIAL COURT NO. 2012-PR01963-1

                                   ------------

             MEMORANDUM OPINION1 AND JUDGMENT
                                   ------------

      We have considered the parties’ “Agreed Motion to Dismiss.” It is the

court’s opinion that the motion should be granted; therefore, we dismiss the

appeal. See Tex. R. App. P. 42.1(a), 43.2(f). Pursuant to the agreed motion, all




      1
      See Tex. R. App. P. 47.4.
costs of the appeal shall be paid by the party incurring same. See Tex. R. App.

P. 42.1(d).

                                                PER CURIAM

PANEL: SUDDERTH, J; LIVINGSTON, C.J.; and DAUPHINOT, J.

DELIVERED: June 04, 2015




                                  2